                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

DARREN JAMMAL KING,                                    )
JAMAL CHRISTOPHER,                                     )
and DENZAEL JONES,                                     )
                                                       )
                         Plaintiffs,                   )
                                                       )
        vs.                                            )        Case No. 19-cv-01337-JPG
                                                       )
U.S. MARSHALS SERVICE,                                 )
WHITE COUNTY SHERIFF,                                  )
SUPERINTENDENTS,                                       )
HALEY DUFFY,                                           )
LARREN KECK,                                           )
CODY JACOBS,                                           )
BYRD HUEBER,                                           )
DAVID TORANT,                                          )
LANCE CLEVENGER,                                       )
ANDREW HAMLIN,                                         )
and RANDALL COBB,                                      )
                                                       )
                         Defendants.                   )

                               MEMORANDUM AND ORDER

GILBERT, District Judge:

        This civil rights action was filed pursuant to 42 U.S.C. § 19831 by three detainees at White

County Jail (“Jail”) located in Carmi, Illinois. Plaintiffs Darren King, Jamal Christopher, and

Denzael Jones brought this action to address unconstitutional conditions of confinement at the Jail.

(Doc. 1). They seek money damages and unspecified injunctive relief. (Id. at p. 10).

        On December 11, 2019, the Court entered a Boriboune Order2 (Doc. 3) to inform Plaintiffs


1
  Although Plaintiffs set forth allegations suggesting that they were detainees on a federal holdover during
their confinement at White County Jail, they properly brought this action under 42 U.S.C. § 1983 because
they assert claims for constitutional violations by persons acting under color of state law. See Belbachir v.
County of McHenry, 726 F.3d 975, 978 (7th Cir. 2013).
2
  See Boriboune v. Berge, 391 F.3d 852 (7th Cir. 2004) (instructing district courts to warn individuals
involved in multi-plaintiff litigation of the pros and cons of proceeding together in a single action and allow
them an early opportunity to opt out of group litigation).

                                                      1
of the risks and benefits of proceeding together with group litigation. Each Plaintiff was required

to advise the Court in writing on or before January 8, 2020, whether he wanted to continue as a

plaintiff in this group action. (Id. at pp. 4-5). Plaintiffs were warned that anyone who simply

failed to respond would remain obligated to pay the full filing fee and would also be dismissed

from this action for want of prosecution and/or for failure to comply with a court order under

Federal Rule of Civil Procedure 41(b).

        Prior to the deadline, King and Christopher opted to proceed with group litigation. King

filed a Notice of Intent to Proceed with Group Litigation (Doc. 13, p. 30) and Motion for Leave to

Proceed in forma pauperis3 (Doc. 13, pp. 1-29). Christopher filed a Motion to Continue (Doc. 6)

and Motion for Leave to Proceed in forma pauperis (Doc. 7). Both shall remain named as plaintiffs

in this action.

        Jones simply failed to respond to the Boriboune Order. He shall be dismissed without

prejudice for want of prosecution and for failure to comply with the Boriboune Order (Doc. 3).

See FED. R. CIV. P. 41(b). This dismissal shall be without prejudice. Jones is free to pursue his

claims in a separate lawsuit.

        All three plaintiffs remain obligated to pay the filing fee for this action. Jones did not file

an IFP Motion and is therefore obligated to pay the full $400.00 filing fee for this action, despite

being dismissed. King was granted IFP and is required to pay an initial partial filing fee of $56.97.

Christopher’s IFP application was denied, and he is required to pay the full $400.00 filing fee

within thirty (30) days (on or before May 4, 2020) or face dismissal from this action.




3
 Although the Court received these documents from King on January 30, 2020, King signed the IFP Motion
on December 16, 2020 and the Notice on January 1, 2020. The Court accepts King’s IFP Motion and Notice
as timely responses to the Court’s Boriboune Order (Doc. 3).

                                                  2
        The Complaint is now before the Court for preliminary review under 28 U.S.C. § 1915A,

which requires the Court to screen prisoner complaints and filter out nonmeritorious claims.

28 U.S.C. § 1915A(a). The Court is required to dismiss any portion of the Complaint that is legally

frivolous or malicious, fails to state a claim for relief, or seeks money damages from a defendant

who is immune from relief. 28 U.S.C. § 1915A(b). At this juncture, the factual allegations in the

pro se Complaint are liberally construed. Rodriguez v. Plymouth Ambulance Serv., 577 F.3d 816,

821 (7th Cir. 2009).

                                             The Complaint

        The following allegations are set forth in the Complaint:4 during their detention at the Jail

in 2018-19, Plaintiffs King and Christopher were subjected to unconstitutional conditions of

confinement. (Doc. 1, pp. 1-10). These conditions include the following: inadequate and

unhealthy food,5 filthy living conditions, lack of cleaning supplies, insect infestations, peeling

paint, poor ventilation, poor lighting, small cells, exposure to mold, a lack of smoke/carbon

monoxide detectors, and a denial of recreational activities. (Id.). Among other things, Plaintiffs

suffered from constipation as a result of their inadequate diet, and they developed scabies and jock

itch as a result of their exposure to filthy living conditions.6 (Id. at p. 3). Plaintiffs complained to

the following individuals about their living conditions to no avail: Byrd Hueber (jail

administrator), Randall Cobb (jail administrator), David Torant (officer), Andrew Hamlin

(officer), Cody Jacobs (officer), and Keck (jail employee). (Id. at pp. 5-6). Plaintiff filed

complaints with Keck (jail employee) and Clevenger (jail employee) about their inadequate,

unhealthy, and improperly prepared diet. (Id. at p. 5). However, they also blame the U.S. Marshals


4
  All allegations pertaining to Jones are excluded from this summary based on his dismissal from this action.
5
  Plaintiffs specifically complain about the lack of food variety, overly-processed foods, denial of fresh
fruit/vegetables, and improper food handling. (Id. at p. 2).
6
  King and Christopher may have also experienced constipation, bronchitis, and/or sinus infections. (Id.).

                                                     3
Service for their diet because the federal agency allegedly provides funding for their detention at

the Jail. (Id.).

        Based on the allegations in the Complaint, the Court designates two (2) counts in this pro

se action:

        Count 1:          Fourteenth and/or Eighth Amendment claims against Hueber, Cobb, Torant,
                          Hamlin, Jacobs, and Keck for subjecting Plaintiffs to unconstitutional living
                          conditions at the Jail in 2018 and 2019.

        Count 2:          Fourteenth and/or Eighth Amendment claims against Keck, Clevenger, and
                          the U.S. Marshals Service for depriving Plaintiffs of adequate nutrition
                          during their detention at the Jail in 2018 and 2019.

The parties and the Court will use this designation in all future pleadings and orders, unless

otherwise directed by a judicial officer of this Court. Any claim that is encompassed by the

allegations in the Complaint but not addressed herein is considered dismissed without

prejudice as inadequately pled under Twombly.7

                                           Preliminary Dismissals

        Haley Duffy, White County Sheriff, and White County Superintendents are listed as

defendants in the case caption but are not mentioned anywhere in the statement of claim. Merely

invoking the name of potential defendants is not sufficient to state a claim against them. See

Collins v. Kibort, 143 F.3d 331, 334 (7th Cir. 1998). Defendants cannot be held liable for the

alleged violation of Plaintiff’s constitutional rights based solely on their supervisory roles at the

Jail. “The doctrine of respondeat superior does not apply to § 1983 actions; thus to be held

individually liable, a defendant must be ‘personally responsible for the deprivation of a

constitutional right.’” Sanville v. McCaughtry, 266 F.3d 724, 740 (7th Cir. 2001) (quoting Chavez

v. Ill. State Police, 251 F.3d 612, 651 (7th Cir. 2001)). See also Monell v. Dep’t of Soc. Servs.,


7
  See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007) (an action fails to state a claim upon which
relief can be granted if it does not plead “enough facts to state a claim to relief that is plausible on its face”).

                                                         4
436 U.S. 658 (1978).         Defendants Duffy, White County Sheriff, and White County

Superintendents shall be dismissed without prejudice from this action because the allegations state

no claim against them – in their individual or official capacities.

                                             Discussion

       The analytical framework for Counts 1 and 2 depends on Plaintiffs’ status as pretrial

detainees or prisoners when their claims arose. If they were pretrial detainees, the Fourteenth

Amendment governs their claims and prohibits all forms of punishment against them. Currie v.

Chabra, 728 F.3d 626, 628-29 (7th Cir. 2013). If they were convicted persons, the Eighth

Amendment controls and prohibits only punishment that is considered cruel and unusual. Id. The

exact constitutional framework can be sorted out as the case proceeds.

       Either way, Plaintiffs’ claims survive preliminary review—even under the more rigorous

Eighth Amendment standard. All Eighth Amendment claims have an objective and a subjective

component. Wilson v. Seiter, 501 U.S. 294, 302 (1991); McNeil v. Lane, 16 F.3d 123, 124 (7th

Cir. 1994). The objective component examines whether the conditions of confinement exceeded

contemporary bounds of decency of a mature civilized society. Id. The conditions must result in

unquestioned and serious deprivations of basic human needs or deprive inmates of the minimal

civilized measure of life’s necessities. Jamison-Bey v. Thieret, 867 F.2d 1046, 1048 (7th Cir.

1989); Meriwether v. Faulkner, 821 F.2d 408, 416 (7th Cir. 1987).

       Only deprivations of basic human needs, like food, medical care, sanitation and physical

safety, trigger Eighth Amendment scrutiny. Rhodes v. Chapman, 452 U.S. 337, 346 (1981); James

v. Milwaukee County, 956 F.2d 696, 699 (7th Cir. 1992). “Some conditions of confinement may

establish an Eighth Amendment violation ‘in combination’ when each would not do so alone, but

only when they have a mutually enforcing effect that produces the deprivation of a single,



                                                  5
identifiable human need such as food, warmth, or exercise-for example, a low cell temperature at

night combined with a failure to issue blankets.” Wilson, 501 U.S. at 304.

          The conditions described in connection with Counts 1 and 2 satisfy the objective

component of both claims, either in isolation or in combination with one another. See, e.g., Turley

v. Rednour, 729 F.3d 645, 652 (7th Cir. 2013) (denial of exercise resulting from unit-wide

lockdowns supported claim); Johnson v. Pelker, 891 F.2d 136, 139-40 (7th Cir. 1989) (reversing

summary judgment where prisoner was denied cleaning supplies and confined for three days in

cell smeared with feces). See also Sanders v. Sheahan, 198 F.3d 626 (7th Cir. 1999) (nutritionally

inadequate food resulting in malnutrition supported claim); Antonelli v. Sheahan, 81 F.3d 1422,

1432 (7th Cir. 1996) (reversing dismissal of pro se prisoner’s claim that he received “not just

ran[c]id food” but also a “nutritionally deficient” diet).

          With one exception, the allegations also suggest that each defendant named in connection

with Counts 1 and 2 exhibited deliberate indifference toward these conditions. That is, Defendants

Hueber, Cobb, Torant, Hamlin, Jacobs, and Keck knew of and disregarded the generally unsanitary

and unsafe conditions at the Jail. Defendants Keck and Clevenger were aware of Plaintiffs’

complaints about the food inadequacies and unsafe food preparation but refused to address these

issues.

          The only exception is Defendant U.S. Marshals Service named in connection with Count

2. Plaintiffs blame the agency for the Jail’s inadequate diet simply because the agency allegedly

provides funding to the Jail for federal detainees. This threadbare allegation supports no plausible

claim against the defendant. See FED. R. CIV. P. 8(a) (requiring only a short and plain statement

of claim); Twombly, 550 U.S. 544, 570 (2007) (requiring “enough facts to state a claim to relief

that is plausible on its face”). The U.S. Marshals Service shall be dismissed without prejudice.



                                                  6
                                             Disposition

        IT IS ORDERED that Plaintiff DENZAEL JONES is DISMISSED without prejudice

from this action based on his failure to comply with the Boriboune Order (Doc. 3) and his failure

to prosecute his claims. See FED. R. CIV. P. 41(b). Jones remains obligated to pay the full $400.00

filing fee for this action.

        IT IS ORDERED that the only Plaintiffs remaining in this action are Plaintiffs DARREN

JAMMAL KING and JAMAL CHRISTOPHER. King is reminded of his obligation to pay the

initial partial filing fee of $56.97. (See Doc. 19). Christopher is reminded of the Order requiring

him to pay the full $400.00 filing fee on or before May 4, 2020, or face dismissal from this action.

(See Doc. 20).

        IT IS ORDERED that the Complaint (Doc. 1) survives screening pursuant to 28 U.S.C.

§ 1915A, as follows:

            •    COUNT 1 will receive further review against Defendants HUEBER, COBB,
                 TORANT, HAMLIN, JACOBS, and KECK in their individual capacities only;
                 and

            •    COUNT 2 will receive further review against Defendants KECK and
                 CLEVENGER in their individual capacities only.

        IT IS ORDERED that all OFFICIAL CAPACITY CLAIMS are DISMISSED without

prejudice from this action for failure to state a claim for relief. Plaintiffs’ unspecified request for

INJUNCTIVE RELIEF is also DISMISSED without prejudice for failure to state a claim.

        IT IS ORDERED that all claims against Defendants HALEY DUFFY, WHITE

COUNTY SHERIFF, WHITE COUNTY SUPERINTENDENTS, and U.S. MARSHALS

SERVICE are dismissed without prejudice for failure to state a claim. The Clerk of Court is

DIRECTED to TERMINATE these defendants as parties in CM/ECF.




                                                  7
       IT IS ORDERED that the Clerk of Court shall prepare for Defendants HUEBER, COBB,

TORANT, HAMLIN, JACOBS, KECK, and CLEVENGER: (1) Form 5 (Notice of a Lawsuit

and Request to Waive Service of a Summons), and (2) Form 6 (Waiver of Service of Summons).

The Clerk is DIRECTED to mail these forms, a copy of the Complaint (Doc. 1), and this

Memorandum and Order to each Defendant’s place of employment as identified by Plaintiff. If a

Defendant fails to sign and return the Waiver of Service of Summons (Form 6) to the Clerk within

30 days from the date the forms were sent, the Clerk shall take appropriate steps to effect formal

service on that Defendant, and the Court will require that Defendant to pay the full costs of formal

service, to the extent authorized by the Federal Rules of Civil Procedure.

       IT IS ORDERED that, if a Defendant can no longer can be found at the work address

provided by Plaintiff, the employer shall furnish the Clerk with that Defendant’s current work

address, or, if not known, the Defendant’s last-known address. This information shall be used only

for sending the forms as directed above or for formally effecting service. Any documentation of

the address shall be retained only by the Clerk. Address information shall not be maintained in

the court file or disclosed by the Clerk.

       Defendants are ORDERED to timely file an appropriate responsive pleading to the

Complaint and shall not waive filing a reply pursuant to 42 U.S.C. § 1997e(g). Pursuant to

Administrative Order No. 244, Defendants should only respond to the issues stated in this

Merits Review Order.

       IT IS ORDERED that if judgment is rendered against Plaintiffs, and the judgment

includes the payment of costs under Section 1915, Plaintiffs will be required to pay the full amount

of the costs, regardless of whether their applications to proceed in forma pauperis were granted.

See 28 U.S.C. § 1915(f)(2)(A).



                                                 8
       Plaintiffs are ADVISED that they are under a continuing obligation to inform the Clerk of

Court and each opposing party of any address changes; the Court will not independently

investigate their whereabouts. This shall be done in writing and not later than 7 days after a

transfer or other change in address occurs. Failure to comply with this order will cause a delay in

the transmission of court documents and may result in dismissal of this action for want of

prosecution. FED. R. CIV. P. 41(b).

       IT IS SO ORDERED.

       DATED: 4/3/2020
                                                        s/J. Phil Gilbert
                                                        J. PHIL GILBERT
                                                        United States District Judge

                                               Notice

The Court will take the necessary steps to notify the appropriate defendants of your lawsuit and

serve them with a copy of your complaint. After service has been achieved, the defendants will

enter their appearance and file an Answer to your complaint. It will likely take at least 60 days

from the date of this Order to receive the defendants’ Answer, but it is entirely possible that it will

take 90 days or more. When all of the defendants have filed answers, the Court will enter a

Scheduling Order containing important information on deadlines, discovery, and procedures.

Plaintiff is advised to wait until counsel has appeared for the defendants before filing any motions,

in order to give the defendants notice and an opportunity to respond to those motions. Motions

filed before defendants’ counsel has filed an appearance will generally be denied as premature.

The plaintiff need not submit any evidence to the court at this time, unless otherwise directed by

the Court.




                                                  9
